Citation Nr: 1810155	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned at a November 2015 hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for erectile dysfunction, a psychiatric disability, dermatitis, hypertension, and pseudofolliculitis barbae; entitlement to increased ratings for a left ankle sprain and right inguinal hernia; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, have been raised by the record in a November 2017 statement, but have not been addressed by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those potential issues, and they are referred to the Agency of Original Jurisdiction for appropriate action.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

A December 2016 Board remand requested that the Veteran be scheduled for examinations for the claims for service connection for a right leg disability, and an increased rating for IBS.  The evidence indicates the Veteran did not report for either examination, scheduled on July 19, 2017.  In an October 2017 statement, the Veteran reported that the notice of examination was mailed to his landlord and misplaced, and that he had only recently received the notice.  The statement indicated that the Veteran wanted to reschedule the examinations.  The Board finds that the Veteran has provided good cause for not attending the scheduled examination and has expressed a willingness to report to a rescheduled examination.

Considering the above, and the Veteran's willingness to appear for the VA examinations, the Board concludes that further action should be undertaken to reschedule the Veteran for the requested examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records of treatment that are not already of record.  

2.  Then, schedule the Veteran for a VA examination for a right leg disability claimed as manifested by pain, numbness, swelling, and loss of motion.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should diagnose all right lower extremity disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any right leg disability is related to service or any incident of service.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any right leg disability is due to or the result of any service-connected disability, to include a lumbar spine disability.  The examiner should further opine whether it is at least as likely as not (50 percent probability or greater) that any right leg disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include a lumbar spine disability.  

3.  Then, schedule the Veteran for a VA examination of IBS.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  In the report, the VA examiner should describe the current nature and severity of IBS.  The examiner should describe any functional loss and level of occupational impairment.  The examiner should state whether there is constipation, diarrhea, or abdominal distress, and should state the frequency and duration of those symptoms.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

